DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claim languages filed on 8/10/22 has been fully considered and made of record.  Claims 1-9 are pending in that claims 21-31 are added.   Note that only claims 21-24 are directed to elected invention.  Claims 25-31 are subject of election/restriction as follows:
Newly submitted claims 25-31 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
That claims 1-9 as originally filed and newly added claims 25-31 related as are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination (claims 1-9 as originally filed) does not require the particulars steps  of: “analyzing form board devices attached to a form board in accordance with an initial layout using the computer system; determining updates which are necessary in order to reconfigure the form board devices attached to the form board in accordance with a target layout; removing one or more form board devices of the initial layout in accordance with the updates determined by the computer system “ of the newly added  claims 25-31 (subcombination).   The subcombination (of new claims 25-31) has separate utility such as using the computer system  for analyzing form board devices attached to a form board in accordance with an initial layout.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 4-9 are objected to because of the following informalities:
The phrase “ in claim 1” (claims 4-9, line 2) should be changed to:--“claim 1”--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the location of each form board device”(claim 1, lines 9-10) lacks proper antecedent basis.   Whether or not this directed to “locations” from line 7 of claim 1?
“being determined” (claim 1, line 10) not positive method limitations, the use of:” determining  the locations of associated  hole coordinate. . . and an associated  device angle  of a respective  orientation  of the form board device “ is suggested.  For clarity of the claim.
whether or not “respective holes”(claim 1, line 16)  as same as that “respective hole” (claim 1, line 11) ?
“whether or not the phrase: “respective holes”(claim 2, line 3 similar to this occurrence in claim 3, line 3) as same as ” “respective hole” in claim 1, line 11?
“comparing locations of form board devices previously fastened to the form board to the locations determined in step (b)” (claim 9, lines 3-5) is not understood, since comparing locations is unknown.   It is suggested the use of :--” comparing the fastened  form board  devices locations  to the locations determined by the computer system”--.  For clarity of the claims.
	Newly added claims 21-24 appears to be incomplete, since no interconnection between claim 21-24 and the limitations set forth in base claim 1 includes the computer system.  Further, whether or not the recites: “determining”  of claim 21 is  determined by the computer system ?  similar to this also apply to claims 22-24, respectively.
Claims 1-9, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
the providing of “engineering data specifying a wire bundle configuration” prior to the using step to determining the location of the form board devices (see claim 1, line 4-6). Since the “engineering data” is unknown during the determine locations of form board devices.  
The providing of a there -dimensional model of the wire bundle prior to step of flattening  of claim 4, line 6. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of 112 rejection.
Amendment to the claims raise new 112 issues and new claim objections (see above).
Newly added claims 25-31 is/are held to be nonelected because it directed to an invention that is independent or distinct from the invention originally claimed for the reason set forth in paragraph 2 above and are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt